       Case 1:19-cv-03268-JGK Document 33 Filed 08/04/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
GREATER NEW YORK MUTUAL INSURANCE
COMPANY,
                                                   19-cv-3268 (JGK)
                       Plaintiff,
                                                   ORDER
            - against -

CONTINENTAL CASUALTY COMPANY,

                    Defendant.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

      In the memorandum of law in support of its motion for

summary judgment, the defendant argues that “GNY admits that

there is at least one allegation triggering a duty to defend

under its Policy.” Dkt. No. 22 at 10. 1 In the memorandum of law

in support of its cross motion for summary judgment and in

opposition to the defendant’s motion for summary judgment, the

plaintiff claims that the “GNY Policy only provides coverage in

this matter for the allegation of potential damage to property.”

Dkt. No. 26 at 13. In the reply memorandum of law in support of

its cross-motion, the plaintiff states that “CNA does not appear

to dispute that the only covered claim under the GNY Policy is

the allegation of damaged property.” Dkt. No. 30 at 8.

      The parties are directed to file supplemental briefs, not

longer than 3 pages each, discussing whether it is disputed that



1 The page numbers refer to the ECF page number included in the file stamp at
the top of each page.
         Case 1:19-cv-03268-JGK Document 33 Filed 08/04/20 Page 2 of 2



the only allegation in the underlying complaint that is possibly

covered under the plaintiff’s policy is the allegation of

property damage. The supplemental briefs are due by August 10,

2020 and any replies are due by August 12, 2020.

SO ORDERED.


Dated:       New York, New York
             August 4, 2020                    /s/ John G. Koeltl
                                                John G. Koeltl
                                          United States District Judge




                                      2
